THE COURT.
This cause is before us upon a motion to dismiss the appeal, for the reason that the notice of appeal was not filed within the statutory time provided by section 939 of the Code of Civil Procedure.
The record before us shows that a motion for new trial was denied by operation on the 16th day of November, 1936; that the notice of appeal was not filed in the above-entitled cause until the 19th day of December, 1936, three days too late to give this court jurisdiction.
The appellant relies upon section 953-A of the Code of Civil Procedure. We find nothing in that section, however, which, relieves the appellant from default herein.
Under the decision in the case of Kocher v. Fidelity & Deposit Co., 137 Cal. App. 476 [30 Pac. (2d) 535], and the cases therein cited, it follows that the motion to dismiss the appeal must be granted. And it is so ordered.